BUTTLER, J.
Defendant appeals from a conviction under ORS 527.670(1) and (2), a provision of the Oregon Forest Practices Act.1 We affirm.
Defendant owns property in Washington County, and also the timber located thereon. On the morning of January 12, 1977, an independent contractor began harvesting timber on the property. No notice was given the State' Forester before the commencement of the harvesting operation pursuant to ORS 527.670(1) and (2), which requires that such notice be given.by "[a]n operator, timber owner or landowner * *
The sole question is whether, as defendant contends, the statute should be read to mean that only the party who commences the operation is obligated to file the notice, regardless of whether that party is the operator, the landowner, or the timber owner. We think not. The person who "conducts an operation” is, by statutory definition, the "operator.” ORS 527.620(2). Had the legislature intended to require only the party who commences the operation to give the notice, the language imposing the responsibility upon the landowner and timber owner as well would be superfluous. Blyth & Co., Inc. v. City of Portland, 204 Or 153, 159, 282 P2d 363 (1955); Murphy v. Nilsen, 19 Or App 292, 298, 527 P2d 736 (1974); ORS 174.010.
Defendant’s concern that the landowner might not know of the commencement of operations is irrelevant here. The accusatory instrument charges defendant with "unlawfully and knowingly” violating the Act. Defendant does not contend that it was convicted of *198failing to file a notice of an operation of which it was unaware.
Affirmed.

ORS 527.670(1) and (2) provides:
"The board shall designate the types of operations for which notice shall be required under this section.
"An operator, timber owner or landowner, before commencing an operation, shall notify the State Forester as required by subsection (3) of this section. The notification required by this subsection shall be filed with the State Forester who shall then notify the Department of Revenue and the county assessor.”